United States Court of Appeals
                     For the First Circuit

No. 01-2289

                         STEPHEN DAVID,

                     Petitioner, Appellant,

                               v.

                          TIMOTHY HALL,

                      Respondent, Appellee.


                             ERRATA

     The opinion of this Court, issued on February 5, 2003, should

be amended as follows.

     On page 8, line 11 of 2nd paragraph, replace "creatively."

with "flexibly.".